Citation Nr: 1536018	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  11-06 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from June 1988 to October 1988 and in the United States Air Force from June 1989 to August 2006. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Winston-Salem (RO), which in pertinent part, the RO awarded an increased rating of 70 percent for PTSD disability, effective from October 21, 2009.  The Veteran appealed the denial of a higher evaluation for his disability. 

With respect to the Veteran's claim for a TDIU, the Board notes that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, although the RO's February 2010 rating decision denied TDIU, the Veteran subsequently has continued to maintain that his service-connected PTSD affects his ability to work.  See July 2010 statement in support of the claim; and March 2013 substantive appeal, VA Form-9.  In light of the Veteran's statements, the Board finds that the issue of entitlement to a TDIU is reasonably raised again by the record and considered to be part of the Veteran's increased rating claim, as reflected on the first page of this decision.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for his PTSD disability as well as entitlement to a TDIU.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

Initially, the Board notes that the Veteran's claim was last adjudicated by RO in a June 2011 supplemental statement of the case (SSOC).  Since then, additional VA treatment records dated through March 2013 have been associated with the Veteran's paperless claims folder on the Virtual VA system.  The Veteran has not waived initial review by the Agency of Original Jurisdiction (AOJ).  To ensure that the Veteran's procedural rights are protected, insofar as he is afforded the opportunity for AOJ adjudication in the first instance, the Board must return these matters to the AOJ, for its initial consideration of the evidence.  

In addition, the Veteran's service-connected PTSD was last evaluated by VA in January 2010, which is more than five years ago.  The evidence of record since then suggests that the Veteran's mental health symptoms have worsened.  See VA treatment records dated in 2012.  Given the medical evidence of increased symptomatology, and the fact that the Veteran's PTSD has not been evaluated in more than five years, the Board finds that he should be afforded a new VA psychiatric examination to evaluate the nature and severity of his disability.

The issue of entitlement to a TDIU is inextricably intertwined with the increased rating claim on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be remanded pending the readjudication of his increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.  Update the claims folder with the Veteran's VA treatment records since March 2013.  All efforts to obtain additional evidence must be documented in the claims folder. 

2.  Schedule the Veteran for a VA psychiatric examination with the appropriate specialist to determine the current severity of his service-connected PTSD.  The claims file, and any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of his current psychiatric symptomatology.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria. 

The VA examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, alone or in combination, prevent him from securing or following a substantially gainful occupation. The opinion should consider the Veteran's employment history and his educational background.  When offering the opinion, the examiner must not consider the effects of age or any nonservice-connected disability.

A complete rationale should be provided for any opinion expressed.  If it is not possible for the examiner to answer any of the inquiries list above, the examiner should so state.

3.  After accomplishing any additional development deemed appropriate, readjudicate the claims for increased rating for the service-connected PTSD as well as the claim for a TDIU rating in light of all the additional evidence since the June 2011 SSOC.  If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate SSOC and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




